Citation Nr: 1140960	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for superficial scars of the left hand, currently evaluated as 10 percent disabling. 

3.  Entitlement to an earlier effective date for a 10 percent disability evaluation assigned for a scar on the left hand, to include whether a March 2004 RO decision contained a clear and unmistakable error (CUE).

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a scar on the dorsal aspect of the third finger of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and December 2005 rating decisions by the VA RO in Houston, Texas.

In May 2007, the Board denied the Veteran's claims for service connection for PTSD, entitlement to an increased rating for superficial scars of the left hand, and entitlement to an earlier effective date for a 10 percent disability evaluation for a scar on the left hand, to include whether a March 2004 RO decision contained CUE.  The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a scar on the dorsal aspect of the third finger of the right hand was remanded in the May 2007 Board decision. 

In September 2008, the Veteran's attorney and the VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision and remand the case with respect to the issues of entitlement to service connection for PTSD, entitlement to an increased rating for superficial scars of the left hand, and entitlement to an earlier effective date for a 10 percent disability evaluation for a scar on the left hand, to include whether a March 2004 RO decision contained CUE.  The Court granted the motion.  The basis for the motion was VA's failure to obtain records from the Social Security Administration (SSA).  The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a scar on the dorsal aspect of the third finger of the right hand was not a subject of the joint motion.  

All of the issues currently on appeal were remanded by the Board for further development in September 2009.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In statements dated September 13, 2011, and July 15, 2011, the Veteran requested that he be scheduled for a Travel Board hearing in San Antonio, Texas.  In a September 27, 2011, Motion to Request a Personal Hearing, the Veteran requested a hearing before a member of the Board, based on the fact that the Veteran wished to present testimony regarding a recently obtained medical opinion.  It was specifically requested that the Veteran be scheduled for a videoconference hearing or a Travel Board hearing in San Antonio, Texas.

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board finds that the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the Veteran as to whether he desires to testify before a Veterans Law Judge at an in-person hearing at the RO or at a videoconference hearing.  Then, provide him and his representative reasonable advance notice of the date, time, and location of his requested hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


